
	
		I
		111th CONGRESS
		2d Session
		H. R. 6459
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2010
			Mr. Gonzalez
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend section 1848 of the Social Security Act to
		  provide for a 4-year transition in reductions in relative value units for
		  certain newly bundled services to allow physician practice time to adjust to
		  new payment rates.
	
	
		1.4-year transition in
			 reduction in relative value units for codes for certain services
			(a)In
			 generalSection 1848(c)(2) of
			 the Social Security Act (42 U.S.C. 1395w–4(c)(2)) is amended by adding at the
			 end the following new subparagraph:
				
					(M)4-year
				transition for reductions in relative value units for codes for certain
				services
						(i)In
				generalIn the case of codes
				(for services) described in clause (ii) for which a change in relative value
				units results in a reduction in such units of 10 percent or more, the Secretary
				shall provide for a 4-year transition consistent with clause (iii).
						(ii)Applicable
				codes (for services)For purposes of clause (i), the codes (for
				services) described in this clause are codes (for services) for which a single
				code is used for payment for services for which multiple codes were previously
				used.
						(iii)TransitionThe
				4-year transition under clause (i) shall apply to the number of percentage
				points of the reduction in excess of 10
				percent.
						.
			(b)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraphs (2) and (3), subparagraph (M) of section 1848(c)(2) of the Social
			 Security Act, as added by the amendment made by subsection (a), shall apply to
			 relative value units for codes applicable to services furnished on or after
			 January 1, 2012.
				(2)Exception for
			 new codes in 2010In the case of relative value units for which
			 codes described in clause (ii) of such subparagraph first applied to services
			 furnished on or after January 1, 2010, the following rules shall apply:
					(A)2011Such
			 subparagraph shall apply to such codes for services furnished during 2011 (on
			 or after April 1, 2011) and the second year of a 4-year transition shall be
			 applied to relative value units for codes for such services in a manner as if
			 the transition period began in 2010.
					(B)2012In
			 applying such subparagraph to services furnished during 2012, the third year of
			 a 4-year transition shall be applied to relative value units for codes for such
			 services in a manner as if the transition period began in 2010.
					(C)2013In applying such subparagraph to services
			 furnished during 2013, the fourth year of a 4-year transition shall be applied
			 to relative value units for codes for services furnished during 2013 in a
			 manner as if the transition period began in 2010.
					(3)Exception for
			 new codes after 2011In the case of relative value units for
			 codes described in clause (ii) of such subparagraph first applied to services
			 furnished on or after January 1, 2011, the following rules shall apply with
			 respect to such amendment:
					(A)2011Such subparagraph shall apply to such codes
			 for services furnished during 2011 (on or after April 1, 2011) and first year
			 of a 4-year transition shall be applied to relative value units for codes for
			 such services in a manner as if the transition period began in 2011.
					(B)2012In
			 applying such subparagraph to services furnished during 2012, the second year
			 of a 4-year transition shall be applied to relative value units for codes for
			 such services in a manner as if the transition period began in 2011.
					(C)2013In applying such subparagraph to services
			 furnished during 2013, the third year of a 4-year transition shall be applied
			 to relative value units for codes for services furnished during 2013 in a
			 manner as if the transition period began in 2011.
					(4)Application of
			 budget neutralityNothing in
			 this subsection shall be construed as waiving the application of the
			 budget-neutrality requirement of section 1848(c)(2)(B)(ii) of the Social
			 Security Act (42 U.S.C. 1395(c)(2)(B)(ii)) that otherwise applies, including
			 for the period during 2011 beginning on April 1, 2011.
				
